Plaintiff in error was convicted in the district court of Custer county on a charge of grand larceny, and his punishment fixed by the jury at one year's imprisonment in the state penitentiary.
The appeal in this case was filed in this court on the 1st day of October, 1928. No briefs have been filed on behalf *Page 72 
of plaintiff in error and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights. The evidence being sufficient to support the verdict, the cause is affirmed.
DAVENPORT, J., and EDWARDS, P.J., concur.